DETAILED ACTION

This action is in response to the Application filed on 07/06/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/06/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
Claim 1 recites “wherein each power electronics building block is configured to direct current (DC) power supplied from a DC power source is converted to alternating current (AC) power”. It appears that it should be “wherein each power electronics building block is configured to convert direct current (DC) power supplied from a DC power source is to alternating current (AC) power.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 – 3, 6 – 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2011/0194319; (hereinafter Ishioka) in view of US Pub. No. 2013/0088900; (hereinafter Park).

Regarding claim 1, Ishioka [e.g. Figs. 1 - 4] discloses a grid-connected inverter system comprising: a power electronics building block group including a plurality of power electronics building blocks [e.g. 30a-30c, 16a-16c], wherein each power electronics building block is configured to direct current (DC) power supplied from a DC power source [e.g. 20] is converted to alternating current (AC) power [e.g. at 34], and to supply the converted AC power to a load [e.g. 14]; and a master controller [e.g. 18] configured to: receive a control command [e.g. output of 38 or 40] from a higher controller [e.g. 38, 40];  determine a number of power electronics building blocks to be activated, based on the control command [e.g. paragraph 047 recites “FIG. 2 shows combinations of the first DC/AC inverter 16a, the second DC/AC inverter 16b, and the third DC/AC inverter 16c. Total capacities W/6 through W are available in combinations No. 1 through No. 7.  These combinations are stored beforehand in the map 40 or calculated according to a calculation formula” paragraph 073 recites “the alternating current power supply device 10 also has the storage unit 38 which stores performance information and operation histories of the first DC/AC inverter 16a, the second DC/AC inverter 16b, and the third DC/AC inverter 16c. As the performance information and operation histories of the first DC/AC inverter 16a, the second DC/AC inverter 16b, and the third DC/AC inverter 16c are stored in advance, the first DC/AC inverter 16a, the second DC/AC inverter 16b, and the third DC/AC inverter 16c can be controlled finely in operation, and the first DC/AC inverter 16a, the second DC/AC inverter 16b, and the third DC/AC inverter 16c can be improved in durability and service life, making the alternating current power supply device 10 economical”]; and transmit a control signal [e.g. output of 18 to 30a-30c] triggering operations of the determined number of the power electronics building blocks thereto [e.g. paragraph 038 recites “a controller 18 for controlling operation of the first DC/AC inverter 16a, the second DC/AC inverter 16b, and the third DC/AC inverter 16c”]. 
Ishioka fails to disclose supply the converted AC power to a grid.
Park [e.g. Fig. 1] teaches supply the converted AC power [e.g. at N2] to a grid [e.g. 3, 60; paragraph 051].
 It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ishioda by supply the converted AC power to a grid as taught by Park in order of being able to provide power to a grid to create a more robust and reliable electrical power system.

Regarding claim 2, Ishioka [e.g. Figs. 1 - 4] discloses wherein the plurality of power electronics building blocks are connected with each other in a parallel manner [e.g. between 24 and 34], wherein each of the plurality of power electronics building blocks is able to operate independently [e.g. as shown in Fig. 2 where each one are activated independently]. 
 
Regarding claim 3, Ishioka [e.g. Figs. 1 - 4] discloses wherein the power electronics building block group includes a plurality of switched-mode power supplies [e.g. 16a-16c] and a plurality of relay modules [e.g. switches 30a-30c are electromagnetic contactor switches; paragraph 042] corresponding to the plurality of power electronics building blocks, respectively, wherein the master controller is configured to transmit a turn-on signal to each of relay modules corresponding to the determined number of the power electronics building blocks [e.g. as shown in Fig. 1], respectively. 

Regarding claim 6, Ishioka [e.g. Figs. 1 - 4] discloses wherein the master controller is configured to select the determined number of the power electronics building blocks among the plurality of power electronics building blocks [e.g. Figs. 2 - 3]. 
 
Regarding claim 7, Ishioka [e.g. Figs. 1 - 4] discloses wherein the master controller is configured to select the determined number of the power electronics building blocks, based on a lifespan state of each of the plurality of power electronics building blocks [e.g. paragraph 057 recites “the controller 18 selects one of the combination No. 3 and the combination No. 4 which has a smaller accumulated time (history of usage)”]. 
 
Regarding claim 8, Ishioka [e.g. Figs. 1 - 4] discloses wherein the master controller is configured to select the determined number of the power electronics building blocks, based on a predetermined scheduling [e.g. paragraph 047 recites “FIG. 2 shows combinations of the first DC/AC inverter 16a, the second DC/AC inverter 16b, and the third DC/AC inverter 16c. Total capacities W/6 through W are available in combinations No. 1 through No. 7. These combinations are stored beforehand in the map 40 or calculated according to a calculation formula”]. 
 
Regarding claim 9, Ishioka [e.g. Figs. 1 - 4] discloses wherein the master controller is configured to transmit a turn-off signal [e.g. output of 18] to relay modules [e.g. 30a-30c] corresponding to remaining power electronics building blocks other than the selected power electronics building blocks [e.g. as shown in Figs. 2 and 4]. 
 
Regarding claim 10, Ishioka [e.g. Figs. 1 - 4] discloses wherein the master controller is configured to determine the number, based on the control command and a maximum efficiency of each of the power electronics building blocks [e.g. paragraph 057 recites “the controller 18 selects one of the combination No. 3 and the combination No. 4 which has a smaller accumulated time (history of usage), or selects one of the combination No. 3 and the combination No. 4 which has a better efficiency with respect to requested power”]. 
 
Regarding claim 11, Ishioka [e.g. Figs. 1 - 4] discloses wherein the master controller is configured to determine the number such that each of the determined number of the power electronics building blocks outputs a AC power value within a range of the AC power value in which each of the determined number of the power electronics building blocks achieve the maximum efficiency thereof [e.g. paragraph 058 recites “The controller 18 compares the efficiencies of the combination No. 3 and the combination No. 4 based on FIG. 5, and selects one of them which has a better efficiency. The relationship between the output powers and the efficiencies of the first DC/AC inverter 16a, the second DC/AC inverter 16b, and the third DC/AC inverter 16c shown in FIG. 5 is read as the map 40 into the controller 18, for example”. Paragraph 069 recites “As shown in FIG. 2, if there are a plurality of combinations for the same demanded load power X, or if the combination No. 3 and the combination No. 4 exist, then one of the combinations with a smaller accumulated time (history of usage) or with a better efficiency is selected”].

Regarding claim 15, Ishioka [e.g. Figs. 1 - 4] disclose wherein the control command includes at least one of an amount of power required [e.g. Fig. 3; demanded laod] by the load or solar radiation.
Ishioka fails to disclose wherein the load is a grid.
Park [e.g. Fig. 1] teaches wherein the load is a grid [e.g. 3, 60].
 It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ishioda by wherein the load is a grid as taught by Park in order of being able to provide power to a grid to create a more robust and reliable electrical power system.

Claim(s) 4 – 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishioka in view of Park and further in view of US Pub. No. 2017/0047742; (hereinafter Narla).

Regarding claim 4, Ishioka [e.g. Figs. 1 - 4] discloses wherein when each relay module is turned on in response to reception of the turn-on signal.
Ishioka fails to disclose each switched-mode power supply corresponding thereto supplies control power to each power electronics building block corresponding thereto.
 Narla [e.g. Fig. 3] teaches each switched-mode power supply [e.g. 316A-316B] corresponding thereto supplies control power [e.g. at outputs of 316A-B] to each power electronics building block corresponding thereto [e.g. 306A-306B].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ishioda by each switched-mode power supply corresponding thereto supplies control power to each power electronics building block corresponding thereto as taught by Narla in order of being able to keeping the voltage inputted into DC/AC inverter at a sufficiently high level for inversion while also preventing too high of a voltage.
 
Regarding claim 5, Ishioka [e.g. Figs. 1 - 4] discloses wherein the control signal includes an amount of AC power output allocated to each of the determined number of the power electronics building blocks [e.g. Fig. 2], wherein when the control power is supplied to each of the determined number of the power electronics building blocks, each of the determined number of the power electronics building blocks outputs the allocated AC power amount [e.g. as shown in flowchart of Figs. 2 - 3]. 
 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishioka in view of Park and further in view of US Pub. No. 2011/0273011; (hereinafter de Wergifosse).

Regarding claim 12, Ishioka [e.g. Figs. 1 - 4] disclose wherein each of the plurality of the power electronics building blocks includes: a converter.
Ishioka fails to disclose the converter including plurality of insulated gate bipolar transistors (IGBTs); and a system controller to control an operation of the converter. 
de Wergifosse [e.g. Figs. 1B] teaches the converter [e.g. Fig. 1B; 16A-16B] including plurality of insulated gate bipolar transistors (IGBTs) [e.g. paragraph 027 recites “Each section of the DC/AC converter (e.g. the first section 16A) includes at least one electronic protection device (ideally a controlled electronic switch 170A, e.g. an insulated-gate bipolar transistor (IGBT) together with an antiparallel diode, associated with a capacitor 168A), a conventional n-phase inverter (conventionally three-phase as shown), and a set of n inductors 320A, 322A, 324A respectively in series with the n outputs of the inverter”]; and a system controller [e.g. 166A-166B] to control an operation of the converter.
 It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ishioda by the converter including plurality of insulated gate bipolar transistors (IGBTs); and a system controller to control an operation of the converter as taught by Narla in order of being able to provide reliability, paragraph 05.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishioka in view of Park, de Wergifosse and further in view of US Pub. No. 2017/0163165; (hereinafter Ramamurthy).

Regarding claim 13, Ishioka fails to disclose wherein the master controller is configured to transmit the control signal to each system controller included in each of the determined number of the power electronics building blocks. 
Ramamurthy [e.g. Fig. 4] teaches wherein the master controller [e.g. 210] is configured to transmit the control signal [e.g. output of 210] to each system controller [e.g. 2012-20N2] included in each of the determined number of the power electronics building blocks [e.g. 2012-2014, 2022-2024, 20N2-20N4].
 It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Ishioda by wherein the master controller is configured to transmit the control signal to each system controller included in each of the determined number of the power electronics building blocks as taught by Ramamurthy in order of being able to shares the electricity from each individual channel to increase the overall power output of the power conversion system and optimize the power efficiency of the power conversion system, paragraph 022

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.



Allowable Subject Matter
Claims 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	The primary reason for the indication of the allowability of claim 14 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the grid-connected inverter system further comprises a main switched-mode power supply to supply power to the master controller, the main switched-mode power supply supplies power to each switched-mode power supply corresponding to each relay module”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838